IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          January 2, 2008

                                     No. 07-50860                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


MARVIN CLAYBORNE

                                                  Plaintiff-Appellant
v.

MICHAEL J. ASTRUE, Commissioner of Social Security

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:06-CV-853


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       This appeal requires us to consider whether substantial evidence supports
the denial of disability and supplemental security income benefits under Titles
II and XVI of the Social Security Act.             The district court concluded that
substantial evidence existed and entered judgment in favor of the Commissioner
of Social Security.      Having reviewed the record, we agree and affirm the
judgment of the district court.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-50860

      On April 30, 2004, Marvin Clayborne (“Appellant”) applied for disability
benefits and supplemental security income benefits. He alleged that he has been
disabled since December 12, 2000, due to blindness in his right eye, anxiety
related to an automobile accident in which his brother was killed, right shoulder
pain, and pain in the left elbow and knee. At the time of his disability hearing,
he was 54 years old. He has a high school education. His past relevant work
includes order puller, solderer, electric equipment operator, and mail sorter.
      The Administrative Law Judge (“ALJ”) concluded that Appellant was not
disabled. The Appeals Council affirmed, which rendered the ALJ’s decision the
final decision of the Commissioner of Social Security (the “Commissioner”). On
appeal, the district court affirmed and Appellant filed a timely notice of appeal
to this court.
      We review a district court’s summary judgment ruling de novo, applying
the same standard as the district court. Wyatt v. Hunt Plywood Co., 297 F.3d
405, 408 (5th Cir. 2002). In reviewing the Commissioner’s determination, we
consider only whether the Commissioner applied the proper legal standards and
whether substantial evidence in the record supports its decision. See Greenspan
v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994). Substantial evidence is “more than
a mere scintilla. It means such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,
401 (1971) (internal quotation marks and citation omitted). We may not reweigh
the evidence or substitute our own judgment for that of the Commissioner.
Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988).
      In evaluating a disability claim, the Commissioner conducts a five-step
sequential analysis to determine whether “(1) the claimant is presently working;
(2) the claimant has a severe impairment; (3) the impairment meets or equals
an impairment listed in appendix 1 of the social security regulations; (4) the
impairment prevents the claimant from doing past relevant work; and (5) the

                                       2
                                  No. 07-50860

impairment prevents the claimant from doing any other substantial gainful
activity.” Audler v. Astrue, 501 F.3d 446, 447-48 (5th Cir. 2007) (citing Lovelace
v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987)). If, at any step, the claimant is
determined to be disabled or not disabled, the inquiry ends. Id. at 448 (citing
Lovelace, 813 F.2d at 58). The burden of establishing disability rests with the
claimant for the first four steps and then shifts to the Commissioner to show
that there is other substantial work in the national economy that the claimant
is able to perform. Id.
      Here, with respect to the first step, the ALJ found that Appellant had not
engaged in substantial gainful activity since the onset of his alleged disability.
With respect to the second step, the ALJ found that claimant suffers from severe
impairments, i.e., loss of vision in right eye, chronic shoulder pain, and an
anxiety disorder. Because these impairments do not meet or equal, either singly
or in combination, one of the impairments listed in Appendix 1 of the social
security regulations under the third step, the ALJ determined Appellant’s
residual functional capacity (“RFC”). The ALJ found that Appellant could lift
and carry 20 pounds occasionally and 10 pounds frequently and walk, stand, and
sit for 6 hours each in an 8-hour day. The ALJ further found that Appellant
could occasionally perform overhead reaching with the right (dominant) upper
extremity, carry out simple instructions, interact appropriately with coworkers
and supervisors, and adapt to a routine work environment, but could not
perform jobs where depth perception was critical to job performance. Based on
Appellant’s RFC and the testimony of an impartial vocational expert, the ALJ
found that Appellant could perform past relevant work as a mail sorter under
the fourth step.    Although the inquiry could have ended once the ALJ
determined that Appellant could perform past relevant work, the ALJ proceeded
to the fifth step and found that Appellant could also perform other substantial
work such as routing clerk, marker (retail), and semi-conductor sealer. In short,

                                        3
                                  No. 07-50860

the ALJ concluded that Appellant was not disabled. After reviewing the record,
we agree that the ALJ’s decision was supported by substantial evidence.
      Appellant argues that the ALJ ignored his anxiety and post-traumatic
stress disorders when determining that he was able to engage in substantial
gainful activity. However, the only medical evidence relating to Appellant’s
psychological state concluded that Appellant did not meet the criteria for post-
traumatic stress disorder. With respect to his anxiety disorder, the ALJ found
that Appellant only had mild limitations on his ability to perform the activities
of daily living and to maintain social functioning and that Appellant could still
carry out simple instructions, interact appropriately with coworkers and
supervisors, and adapt to a routine work environment. These findings are
supported by substantial evidence in the record.
      Appellant next argues that the ALJ failed to give sufficient weight to his
treatment records at Austin Community Clinic, St. David’s Hospital, and
Brackenridge Hospital. However, we agree with the district court that these are
not treating sources. A treating source is defined to include the claimant’s own
physician, psychologist, or other acceptable medical source who provides the
claimant with treatment or an evaluation and “who has, or has had, an ongoing
treatment relationship” with the claimant. 20 C.F.R. § 404.1502. Thus, isolated
visits to different hospitals and clinics, such as those cited by Appellant, do not
constitute treating sources and are not entitled to special weight.
      Appellant also argues that the ALJ erred in finding that his subjective
complaints of pain lacked credibility.      We disagree.    The ALJ noted that
Appellant had initially reported a full recovery after physical therapy and only
later indicated that physical therapy did not help much. Moreover, although
Appellant testified that he suffers from high levels of pain, he did not seek
treatment for a period of almost two years, has not been prescribed pain
medication, and reported that he still engages in normal social interactions such


                                        4
                                  No. 07-50860

as taking care of his disabled mother, fishing, visiting friends, and seeing an
occasional football game. Credibility determinations are generally entitled to
great deference, Newton v. Apfel, 209 F.3d 448, 459 (5th Cir. 2000), and in this
case, we find that the ALJ’s credibility determination is supported by substantial
evidence.
      Having reviewed the record and all of the arguments raised by Appellant,
we affirm the judgement of the district court.
      AFFIRMED.




                                        5